Citation Nr: 1808222	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-28 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, or ischemic heart disease.

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU) on an extraschedular basis prior to December 17, 2013.


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In March 2016, the Board granted a TDIU for the period from December 17, 2013 and remanded a TDIU for the period prior to December 17, 2013 and the matter of entitlement to service connection for hypertension to the RO for further development.  Also at that time, the Board remanded the issue of entitlement to service connection for erectile dysfunction.  In a July 2017 rating decision, the RO granted service connection for erectile dysfunction.  As that is a full grant of the benefit sought as to that issue, it is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38C.F.R. §20.900(c) (2017).  38 U.S.C. §7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's hypertension did not have onset in service, did not manifest within one year of separation from service, and is not otherwise the result of a disease or injury incurred in service and is not related to a service-connected disability.

2.  For the period prior to December 17, 2013, the Veteran's service-connected disabilities do not preclude him from securing and following any substantially gainful occupation. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.
38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

2.  The criteria for a TDIU prior to December 17, 2013, based on an extraschedular rating are not met for Veteran's service connected disabilities.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury where nexus evidence establishes a connection between the service-connected disability and the current disability.  38 C.F.R. § 3.310(a); see also Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's hypertension was not diagnosed during service, and he does not so contend.  Instead, he alleges that it is due to or aggravated by his service-connected diabetes or ischemic heart disease.

The Veteran separated from service in August 1968.  His STRs do not show a hypertension diagnosis, and indeed, he denies receiving treatment for hypertension in service.  Objective evidence of hypertension is evident in the record beginning 1992, 24 years after separation from service.  This evidence, without any other evidence that shows hypertension was diagnosed during service or within one year from separation from service, weighs against service connection.  Accordingly, service connection via the presumption applied for chronic disabilities under 38 C.F.R. § 3.307(a) is not available.  Additonally, there is no evidence relating his currently diagnosed hypertension to service.  

Further, the preponderance of evidence is also against a relationship between the Veteran's hypertension and his ischemic heart disease and diabetes.  The record reflects a diagnosis of ischemic heart disease as early as 2007.  The evidence of record shows a 2004 diagnosis of diabetes mellitus, type II.

In April 2015, the Veteran's private physician opined that his "hypertension stroke [is] related to his ischemic heart disease."  The Board notes that the relationship between the Veteran's ischemic heart disease and his hypertension was acknowledged at an April 2014 VA examination where the examiner documented the etiology of the Veteran's ischemic heart disease to be "hypertension and hyperlipidemia along with stressed coronary vessels."

An August 2016 VA medical examiner stated the risk factors of primary hypertension are "age, obesity, family, history, race, kidney disease, diet, alcohol, physical inactivity, diabetes, and dyslipidemia."  Though he noted hypertension and ischemic heart disease have dyslipidemia as a common root cause, the examiner denied a cause and effect relationship between hypertension and ischemic heart disease and stated the question of aggravation was therefore moot.  Additionally, the examiner explained that, because the Veteran's hypertension predated his diabetes, a chronologic relationship cannot be established between the two conditions; and the claims file showed no evidence of aggravation or permanent worsening of the Veteran's hypertension due to diabetes.

The Board is mindful of the Veteran's sincere belief that his hypertension is the result of his service-connected disabilities.  However, he has not been shown to have the training or expertise to render such a medically complex opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Indeed, the VA examiner specifically addressed the Veteran's assertion in light of all of the available evidence and research and found a causal relationship between his service connected disabilities to be less likely and that there was no evidence of aggravation by a service connected disability.  Jandreau, supra.

The Board assigns more weight to the opinion of the medical clinician who has reviewed the records, conducted an examination, and objectively concluded that the Veteran's hypertension is not aggravated by or the result of his diabetes or ischemic heart disease.  Although the Board appreciates the Veteran's honorable service, the evidence in support of the claim does not rise to equipoise.  Rather, the preponderance of the evidence weighs against the claim, and it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Extraschedular Consideration: TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).  

Prior to December 17, 2013, service connection was established for: ischemic heart disease evaluated as 30 percent disabling; diabetes mellitus evaluated as 20 percent disabling; and peripheral neuropathy of both lower extremities, each evaluated as 10 percent disabling.  The Veteran's service-connected disabilities combined to a total 60 percent evaluation prior to December 17, 2013.  Here, the Board finds that the Veteran did not meet the schedular criteria for a TDIU the period prior to December 17, 2013.

While the Veteran does not meet the schedular criteria for a TDIU, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. §  4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. §  4.16 (a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. §  4.16 (b).  The March 2016 Board remand did refer the TDIU claim for extraschedular consideration..  

In May 2017, the Director of Compensation Service evaluated the Veteran's TDIU claim under the provisions of 38 C.F.R. §  4.16 (b). The Director concluded that during the period prior to December 17, 2013, the Veteran was not found to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. The Director explained that while the Veteran experienced shortness of breath which would impact his prior employment performing job allocations, the record did not demonstrate that he was precluded from performing sedentary employment.  Further, the regular schedular standards applied in this case adequately compensate the Veteran for his overall disability picture and that the grant of an extra-schedular evaluation is not warranted.

The Board can review the decision of the Director with regard to entitlement to a TDIU under 38 C.F.R. §  4.16 (b) and make an independent determination. Anderson v. Shinseki, 22 Vet. App. 423   (2008). Thus, the remaining question is whether the Veteran's service-connected disabilities precluded gainful employment for which his education and occupational experience would have otherwise qualified him prior to December 17, 2013.

For the reasons discussed below, the Board finds that throughout the relevant appeal period, the evidence does not indicate that a TDIU on an extraschedular basis is warranted.

Throughout the pendency of the appeal, the Veteran has reported that he has been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The record reflects that the Veteran last worked as a buyer for a trailer manufacturing company until he retired in December 2007.  Although the Veteran is unemployed, the objective medical evidence of record fails to establish that he was precluded from employment due to service-connected disabilities prior to December 17, 2013.  Evidence on record indicates no concessions were made for the Veteran due to age or disability during his 32 year career, and the Veteran lost no time due to disability in the year before retirement.  The medical evidence of record shows the Veteran experiences shortness of breath, which would impact his prior employment performing job allocations.  However, the record does not demonstrate that the Veteran was precluded from performing all forms of employment.

Private treatment records reveal that in November 2008 the Veteran reported his exertional energy has been good without shortness of breath and he was increasing his exercise.  In June 2009, the Veteran had left heart catheterization.  In July 2009, he reported improvement in his exercise capacity and no further episodes of significant interval chest discomfort.  In August 2009, the Veteran reported doing well and denied chest pain or shortness of breath.

At a June 2009 VA examination, the Veteran reported some shortness of breath.  The examiner noted the Veteran was not restricted secondary to diabetes.  Examiners at September 2011 VA examinations stated that the Veteran's diabetes and heart conditions did not impact his ability to work or activities of daily living.

The Board finds that the Veteran is competent to state that he is unable to work as this is a firsthand event.  However, this statement has limited credibility. In weighing credibility, VA may consider bias, self-interest, and desire for monetary gain.  See generally Caluza v. Brown, 7 Vet. App. 498  (1995). The Veteran has not submitted any medical evidence to support his assertion that the service-connected disability prevents him from substantially gainful employment for the period prior to December 17, 2013.  This statement is outweighed by the medical evidence discussed above.   

In denying the Veteran's TDIU claim, the Board has considered the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue under 38 C.F.R. 
 § 4.16(b). The Board concludes that the evidence supporting an award of a TDIU rating on the basis that the Veteran could not work due to his service-connected disabilities is outweighed by all of the negative evidence of record discussed above. 

In sum, the Board finds that the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities in order to warrant TDIU for the period prior to December 17, 2013 on an extraschedular basis.  As such, the preponderance of the evidence is against the Veteran's claim and that the benefit of the doubt rule does not apply.  Therefore, an extraschedular TDIU is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Service connection for hypertension is denied.

TDIU, on an extraschedular basis prior to December 17, 2013, is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


